M. Steele Hays, Judge, dissenting. I do not agree with the affirmance. I recognize that there is authority in support of appellee’s interpretation, which the majority accepts, of those provisions of its policy (set out in the majority opinion), including Farm Bureau Insurance Company v. Lubin, 265 Ark. 536 (April 23, 1979). But there is respectable, and better reasoned, authority to the contrary in the context presented in this case. The provisions are, at best, ambiguous, as was found in Employer’s Mutual Liability Insurance Company of Wisconsin v. Puryear Wood Products Co., 247 Ark. 673, 447 S.W. 2d 139 (1969).1 (See also Aetna Life Insurance Company v. Spencer, 182 Ark. 496, 32 S.W. 2d 310 [1930]). The interpretation accepted by the majority view leaves an insured with both liability and collision coverage uninsured and undefended. At the very least, appellee owed its insured, Elgin Canley and Alan Canley, a defense. I would reverse.